Citation Nr: 0007911	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  94-24 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim for entitlement to service 
connection for schizophrenia.

2.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Evelyn Johnson-Williams, 
Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
November 1994 rating determination by the Houston, Texas 
Regional Office (RO), that new and material evidence had not 
been submitted to reopen a claim of service connection for 
schizophrenia.  The RO's determination was affirmed on appeal 
to the Board in October 1996.  

In a December 1998 Memorandum Decision, the United States 
Court of Veteran's Appeals - now the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the claim to the Board for compliance 
with the Court's instructions, to include reconsideration of 
the reopening question in light of Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).

In Hodge, the U.S. Court of Appeals for the Federal Circuit, 
considered the issue of whether the Colvin test was a fair 
rendition of the definition of "material evidence" set 
forth in the regulation.  The Federal Circuit Court concluded 
that the Court erred in adopting the Colvin test in that it 
failed to defer to the reasonable definition of a statutory 
term adopted by a regulation promulgated by the Secretary.  
In summary, the Circuit Court disapproved of the Colvin test 
as applied to veterans' claims, vacated the Court's decision 
upholding the Board's refusal to reopen Hodge's claim and 
remanded the case for reconsideration by the Court in light 
of the proper regulatory definition of "material evidence."  
Therefore, in the present case, the Board will review the 
veteran's claim, that new and material evidence has been 
submitted to reopen the claim concerning service connection 
for schizophrenia on a direct basis, solely in accordance 
with the criteria found in 38 C.F.R. § 3.156.

The Board notes, by history, that in March 1994, the RO 
denied an increased evaluation for the veteran's service-
connected PTSD and entitlement to TDIU.  The veteran 
initiated and perfected a timely appeal with regard to the 
issue of an increased rating for PTSD.  In his substantive 
appeal filed in June 1994, he also expressed disagreement 
with the RO's denial of his claim for TDIU.  However, a 
statement of the case was not issued on the TDIU issue.  
Thereafter, in a VA Form 21-4138 dated November 2, 1994, the 
veteran specifically withdrew his claim of entitlement to an 
increased evaluation for PTSD.  In the subsequent rating 
decision of November 1994, the RO found that the veteran was 
incompetent for VA purposes, effective November 7, 1994.  It 
had been proposed to rate the veteran incompetent in an 
earlier, June 1994 rating decision.

In light of the veteran's withdrawal of the issue relating to 
evaluation of his service-connected PTSD and because an 
appeal had not been perfected as to the TDIU issue, the Board 
did not address those issues in the decision of October 1996.  
However, in a June 1999 supplemental Memorandum Decision the 
Court ordered the Board to consider whether the November 1994 
RO determination that the appellant was incompetent to handle 
VA funds raises any question or doubt concerning the validity 
of his November 2, 1994, withdrawal of his appeal to the RO 
decisions denying his claims for an increased rating for PTSD 
and TDIU.

The Board has considered whether the veteran was mentally 
competent in November 1994 to withdraw the claims of 
entitlement to an increased rating for PTSD and entitlement 
to TDIU.  Based on a review of the medical evidence of record 
at that time, including a May 1994 VA hospitalization report 
which declared the veteran was unemployable and not competent 
to handle his funds, and the fact that the RO proposed a 
rating of incompetency in June 1994 and effectuated that 
rating in a rating decision just a few days after the 
veteran's putative withdrawal, the Board finds that the 
veteran was not competent to make the decision to withdraw 
his appeal.  See generally 38 C.F.R. §§ 20.204, 20.301 
(1999).  While there is no express provision dealing with 
incompetency in the context of the withdrawal of an appeal, 
the Board believes the same considerations contemplated by 
§ 20.301 with regard to the filing of an appeal by the 
fiduciary of an incompetent claimant would apply in the 
circumstance of an attempted withdrawal by an incompetent 
claimant under § 20.204.  Thus, the Board concludes that the 
veteran's attempted November 1994 withdrawal was not 
effective and that the issues of entitlement to an increased 
evaluation for PTSD and entitlement to TDIU remain in 
appellate status.  These issues will be the subject of a 
REMAND following the Board's decision below.  

With regard to the issue of entitlement to TDIU, the Board 
notes that an appeal had not been perfected at the time of 
the veteran's November 1994 putative withdrawal.  However, he 
expressed timely disagreement with the March 1994 denial of 
TDIU in his substantive appeal filed in June 1994, and no 
statement of the case has yet been issued by the RO with 
regard to the TDIU issue.  In light of the later presentation 
of argument on this issue, the Board finds that a timely 
appeal was perfected as to this issue.  38 U.S.C.A. § 7105 
(West 1991); see Manlincon v. West, 12 Vet. App. 238 (1999); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  


FINDINGS OF FACT

1.  A claim for service connection for schizophrenia was 
denied by the RO in November 1976 and by the Board in August 
1979.

2.  Evidence received since the August 1979 Board decision is 
not cumulative and is so significant in connection with the 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the claim.

3.  There is plausible evidence of a psychiatric disorder in 
service and a nexus between the veteran's military service 
and current psychiatric disorder.


CONCLUSIONS OF LAW

1.  The August 1979 Board decision is final. 38 U.S.C.A. §§ 
7102(a), 7103(a), 7104(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100(a) (1999).

2.  As new and material evidence has been submitted, the 
claim for service connection for schizophrenia is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999).

3.  The claim of entitlement to service connection for 
schizophrenia is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for schizophrenia was originally denied by 
the RO in November 1976 and by the Board in August 1979.  

The August 1979 Board decision is final.  See 38 U.S.C.A. § 
7103(a) (West 1991 & Supp. 1999).  A final decision cannot be 
reopened and reconsidered by the VA unless new and material 
evidence is presented in connection with a request that the 
previously denied claim be reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1999); Suttman v. Brown, 5 Vet.App. 127, 
135 (1993).  

When it is determined that new and material evidence has been 
submitted, the VA must reopen a previously denied claim.  38 
U.S.C.A. § 7104(b) (West 1991 & Supp. 1999).  The Court has 
held that in order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet.App. 273 (1996).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999), the Court, citing Elkins v. West, 12 Vet. App. 209 
(1999) held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
became a three-step process under the Federal Circuit's 
holding in  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998): 
the Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

For evidence to be deemed "new," it must not be cumulative 
or redundant of evidence already on file; to be "material," 
it must be relevant to, and probative of, the issue at hand.  
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (eliminating the Court-imposed requirement 
that the evidence in question, when considered along with all 
of the evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c).  Moreover, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

Evidence before the Board at the time of its decision in 
August 1979 included the veteran's service medical records 
and post service medical evidence from 1974 to 1979.  

Service medical records show that in 1969, the veteran 
complained of multiple personal problems and anxiety.  On 
evaluation there was no evidence of psychosis or neurosis.  
In September 1969, one month prior to separation, the veteran 
was evaluated for anxiety reaction and given Thorazine.  At 
separation in October 1969, the examination report was 
negative for complaints or findings of symptoms indicative of 
a chronic acquired psychiatric disorder.

The post service medical evidence shows that the veteran was 
initially evaluated in December 1974 for extremely defensive 
and manipulative behavior, with scattered thinking.  VA 
outpatient treatment records from January 1976 to April 1976 
show the veteran was hospitalized in February 1976, for 
symptoms consistent with schizophrenia and paranoid thought 
disorder.  However, the final diagnosis at discharge was 
history of drug abuse and explosive personality disorder with 
paranoid features.  On VA examination in April 1976 chronic 
schizophrenia, paranoid type was diagnosed.  In an addendum 
to that report the VA examiner concluded that the 
schizophrenia, diagnosed on VA examination in April 1976, was 
the same condition for which the veteran was treated in the 
service.

Also of record is an October 1976 VA examination report by a 
panel of psychiatrists who concluded that the veteran's 
symptoms in service were not diagnostic of any disease and 
noted that the final diagnosis after hospitalization was not 
schizophrenia but rather an explosive personality disorder.  
The panel stated that the April 1976 VA diagnosis of 
schizophrenia was a preliminary opinion which was later 
changed after careful observation of the veteran.  Additional 
evidence of record includes a May 1979 independent medical 
expert (IME) opinion which concluded that the current 
diagnoses were personality disorder mixed type, with 
explosive, paranoid and antisocial features, and episodic 
alcohol and multiple drug abuse.  

In August 1979, the Board found that in view of the IME 
findings, there was no acquired psychiatric disorder which 
could be related to service.  

Since the 1979 Board decision the RO has received medical 
evidence in the form of numerous lay statements from the 
veteran, as well as VA hospitalization and examination 
reports.  Of particular significance, is a 1979 
hospitalization report from the Harris County Psychiatric 
Hospital, which shows a diagnosis of schizophrenia, in 
remission.  In addition, records from the Texas Department of 
Corrections show varying diagnoses including adjustment 
reaction of adult life, anxiety neurosis, paranoid 
schizophrenia in partial remission, antisocial personality, 
and inadequate personality and severe character disorder, 
mixed type.  

The veteran underwent VA examination in July 1980 which 
indicated possible thought disorder with emotional problems.  
On subsequent VA examination in October 1983, the diagnoses 
included PTSD, history of alcohol abuse and mixed personality 
disorder with paranoid features.  In December 1983, a board 
of three psychiatrists concluded that the absence of 
psychiatric symptomatology until 1974, a number of years 
after the veteran's period of service, mitigates against 
service connection for schizophrenia but did not preclude 
service connection for PTSD.  Service connection was 
subsequently granted for PTSD.  

The PTSD diagnosis was confirmed in February 1984 and again 
in August 1985 during VA hospitalizations.  Schizophrenia and 
paranoid personality were reported while the veteran was 
hospitalized at a VA facility in November 1985.  Subsequent 
diagnoses of schizophrenia were made in August 1992, May 1993 
and May 1994.  

Additional evidence submitted in support of the claim 
includes a lay statement from a fellow serviceman relating 
his observations of the veteran's mental condition during 
active duty.  

VA outpatient treatment records dated from June 1996 to March 
1999 show continued psychiatric evaluation and treatment of 
the veteran for schizophrenia.  

During a July 1999 VA examination, in connection with a claim 
for increase for PTSD, the examiner referred to the veteran's 
April 1976 diagnosis of schizophrenia, noting that service 
medical records did not reveal a diagnosis of a psychotic 
illness and that the veteran had not reported psychiatric 
treatment between the time he was discharged from service and 
1976.  The veteran reported that currently he is followed in 
the Day Treatment Center.  He reported that he hears voices 
most recently two weeks prior to the examination, telling him 
to "kill" and that he has heard the cries of women and 
children begging not to be killed.  He is depressed and 
fearful of crowds.  He also thinks people are going to hurt 
him and does not feel normal because he cannot work and is 
depressed.  The veteran reported that he was heard voices 
while he was in Vietnam and would stay up all night throwing 
grenades.  At that time he was examined by three doctors and 
given Librium and Thorazine.  The veteran's first psychiatric 
hospitalization was in 1976 and his most recent psychiatric 
hospitalization was June 1996 with a primary diagnosis of 
schizophrenia.  The veteran admitted a history of substance 
abuse and his last drug screen was positive for cocaine in 
June 1999.  The veteran reported that he is depressed most of 
the time but with medication sleeps reasonably well.  He 
stated that he is interested in helping people but feels bad 
about himself.  He reported excess energy and weight loss.  
He had some abnormal hand movements and his concentration was 
up and down.  He reported suicidal ideation as recently as 
two days prior to the interview but feels better when he is 
at the VA.  He reported frequent and recurrent dreams and 
thoughts about his Vietnam experience.  He reported multiple 
symptoms of avoidance including talking about his Vietnam 
experiences.  He avoids war movies and is vague about what 
happened to him.  He was noted to have a blunted, flat affect 
and multiple symptoms of increased arousal, including 
problems with anger control, poor concentration, paranoid 
ideation and exaggerated startle. 

During the examination the veteran was neatly groomed and 
cooperative.  His speech was slightly dysarthric but at 
normal rate and rhythm.  His mood was bland and his affect 
blunted, but appropriate to expressed thoughts.  There was no 
lability of affect noted and his thought process was 
coherent.   He reported auditory hallucinations as recently 
as two weeks prior to examination.  At the time of the 
interview he was without any specific ideas, intentions or 
plans of harming himself or others.  The veteran was awake, 
alert and oriented.  He scored 27/30 on the Fullstein 
Minimental Status Exam and could repeat three words 
immediately but only after five minutes.  He was able to 
perform serial three substractions correctly and was concrete 
in interpretation of proverbs.  His fund of information was 
impaired.  His insight, judgment and impulse control were 
marginally intact.  The pertinent diagnoses were chronic 
schizophrenia, paranoid type, in partial remission with 
medications, substance abuse and PTSD.

The Board finds that the evidence submitted or associated 
with the record since the August 1979 Board decision, in 
particular the evidence which reflects a diagnosis of 
schizophrenia, is new, in the sense that it was not of record 
when the Board denied the claim.  Also, in view of the less 
stringent standard for materiality set forth in Hodge, it is 
also material because it addresses one of the fundamental 
requirements for service connection-namely, evidence of 
current disability (see Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)), which was one of the reasons the Board 
denied the claim.  

In view of the foregoing, the evidence cited above permits 
the claim to be reopened.  However, in Elkins v. West, 12 
Vet. App. 209 (1999), the Court held that once a claim for 
service connection has been reopened upon the presentation of 
new and material evidence, the VA must determine whether, 
based upon all of the evidence of record, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  Only after a determination that the claim is well 
grounded may the VA proceed to evaluate the merits of the 
claim, provided that the VA's duty to assist the veteran with 
the development of facts pertinent to his claim under 38 
U.S.C.A. §  5107(a) (West 1991 & Supp. 1999) has been 
fulfilled.  See Winters v. West, 12 Vet. App 203 (1999); see 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence) 
and of a nexus between the in service disease or injury and 
the current disability (medical evidence).  The nexus 
requirement may be satisfied by a presumption that certain 
diseases, including psychoses, manifesting themselves within 
certain prescribe periods are related to service.  Caluza v. 
Brown, 7 Vet.App. 498 (1995).  

As to the first element, current disability, the post-1979 
medical evidence of record, including the recent July 1999 VA 
examination report, consistently reports a diagnosis of 
schizophrenia.  The second and third elements, service 
incurrence and a nexus between service and current 
disability, are satisfied by the 1976 VA examination report 
which posited a connection between symptoms in service and 
current disability.  Consequently the claim is well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as well groundedness in 
this case, it must consider whether the veteran has been 
given adequate notice to respond and, if not, whether he has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that because the veteran's claim has 
been found to be well grounded, and will be remanded for 
further development, the veteran will not be prejudiced by 
this decision.

ORDER

Evidence submitted since the August 1979 Board decision 
constitutes new and material evidence sufficient to reopen 
the veteran's claim for service connection for schizophrenia.

The veteran's claim of entitlement to service connection for 
schizophrenia, is well grounded.


REMAND

In addition to the Board's decision above, the veteran's 
claims for an increased rating for PTSD and for a TDIU are 
well grounded in light of the assertions advanced regarding 
those claims.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Because the veteran's claims are well grounded, the 
Board notes that the VA has a duty to assist the veteran in 
the development of his claims.  38 U.S.C.A. § 5107(a).  In 
order to properly fulfill this duty, the Board finds it 
necessary to remand this case for further development.

Although there was no diagnosis of a chronic psychiatric 
disorder in service, service medical records show the veteran 
was evaluated in September 1969, 1 month before his 
discharge, complaining of anxiety reaction and was given 
Thorazine.  Also, there is medical evidence that 
psychological symptoms in 1974 were suggestive of 
schizophrenia.  Subsequent psychological test results on VA 
examination in April 1976 were felt to be consistent with 
schizophrenia, which the VA examiner concluded was the same 
condition for which the veteran was treated in the service.

The evidence of record also includes the report of an IME 
opinion dated in May 1979.  The IME reviewed all of the 
evidence then of record and concluded that the veteran did 
not have an acquired psychiatric disorder, but rather had 
personality disorder mixed type, with explosive paranoid and 
antisocial features, and episodic alcohol and multiple drug 
abuse.  The IME specifically concluded that there was no firm 
evidence for a diagnosis of schizophrenia.

Additional post-service treatment reports of record since the 
1979 IME opinion, including examination reports as well as 
hospital records reflect that the veteran was diagnosed with 
paranoid schizophrenia.  The Board observes that a number of 
other psychiatric diagnoses have also been reported over the 
years, including paranoid thought disorder, PTSD, mixed 
personality disorder with paranoid features and paranoid 
personality.  The most recent VA examination report in July 
1999 shows a diagnosis of schizophrenia in partial remission.

The Board believes that the medical evidence of record 
requires further development.  There appears to be a 
conflicting diagnostic picture in light of the various 
psychiatric diagnoses of record, including schizophrenia.  
The medical evidence is further complicated by the 1979 IME 
opinion which concluded that the veteran had a personality 
disorder rather than schizophrenia.  Therefore, the Board 
will request the RO to obtain a medical opinion addressing 
the etiology of any psychiatric disorder(s) found present and 
whether there is a relationship between any psychiatric 
disorder and an incident or event of the veteran's military 
service.  A current assessment of the veteran's PTSD is also 
needed in order to evaluate the severity of the service-
connected disorder.  

This case also raises the issue of a grant of benefits for 
aggravation of a nonservice-connected disability by a 
service-connected disability.  The Court has held, in Allen 
v. Brown, 7 Vet.App. 439 (1993), that a veteran is entitled 
to service connection for any increment in the severity of a 
nonservice-connected disability attributable to a service-
connected disability.  If a question of entitlement under 
Allen is presented, a detailed VA examination to identify and 
define any increment of disability due to the service-
connected PTSD must be performed.

Regarding the veteran's claim for an increased evaluation for 
PTSD, the Court has stated that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provides otherwise.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990).  Here, either the amended 
or previous rating criteria may be the version most favorable 
to the veteran.  Therefore, the veteran should be afforded 
the opportunity to have the case reviewed under the most 
favorable criteria.  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument.  If not, it 
must be considered whether the veteran has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App.  384, 393 (1993).  
Additionally, if the Board determines that the claimant has 
been prejudiced by a deficiency in the statement of the case, 
the Board should remand the case to the RO pursuant to 
38 C.F.R. § 19.9 (1999), specifying the action to be taken.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this case, 
the most favorable rating criteria would have to be applied. 

The Board notes that a VA rating examination is necessary to 
aid the RO in its determination of the most favorable rating 
criteria.  The last VA examination of record was conducted in 
August 1992 when the previous rating criteria were in effect.

In light of the revised rating criteria for rating 
psychiatric disorders, the Board finds that this case must be 
remanded to comply with the directives set forth in Bernard 
and Karnas.  Under the circumstances of this case, additional 
development is necessary in order to fulfill VA's duty to 
assist.

Finally, the issue of entitlement to TDIU is inextricably 
intertwined with the issue of entitlement to an increased 
rating for PTSD.  The Board finds that an opinion as to 
whether the veteran's service-connected disability impairs 
his ability to perform substantially gainful employment 
should be included in the examination report.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain copies of all 
records of psychiatric treatment of the 
veteran (whether VA or non-VA), since 
July 1999, which are not currently of 
record.  All such evidence should be 
associated with the claims file.

2.  The veteran should be referred for a 
VA psychiatric examination by a panel of 
psychiatrists who have not previously 
examined, evaluated or treated the 
veteran.  The entire three-volume claims 
folder and a copy of this remand must be 
provided to the psychiatrists in 
connection with this opinion request.  
All indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  On the basis of both 
current examination findings and a 
thorough review of all records in the 
claims files, the examiners should 
express an opinion regarding the overall 
degree of impairment resulting from the 
veteran's service-connected PTSD and the 
effect of the PTSD on his ability to 
work.  The examiner should also assign a 
Global Assessment of Functioning Scale 
score, representing impairment due to 
PTSD, and include an explanation of that 
score, as it pertains to social and 
industrial impairment due to PTSD.  The 
examiner should report findings due to 
PTSD in terms consistent with both the 
previous and new rating criteria.  

If the veteran is found to have 
schizophrenia, the symptoms and other 
factors which support the diagnosis 
should be specifically itemized, and an 
opinion should be expressed as to whether 
it may be attributed to complaints or 
manifestations noted in service.  The 
psychiatrists should reconcile, to the 
extent possible, any discrepancies that 
may exist between current and past 
diagnoses.  The psychiatrists should also 
provide a score on the Global Assessment 
of Functioning Scale relative to 
impairment due solely to schizophrenia, 
if diagnosed, and discuss the import of 
that score relative to the veteran's 
social and industrial adaptability. 

3.  Following completion of the above, 
the RO must readjudicate the claim of 
entitlement to service connection for 
schizophrenia on a de novo basis.  A 
determination as to whether service 
connection for aggravation of 
schizophrenia within the meaning of 
Allen, should also be made.  With respect 
to the issue of PTSD, the RO should 
review the record taking into account 
both the former and current rating 
criteria applicable to PTSD.  The issue 
of entitlement to TDIU due to service-
connected disability should then also be 
readjudicated.  Full consideration should 
be given to the provisions of 38 C.F.R. 
§§ 3.340, 3.341 and 4.16 as they apply to 
the veteran's circumstances.  This review 
should include consideration of all of 
the evidence of record, including any 
evidence submitted by the veteran and/or 
his representative and any additional 
evidence obtained by the RO pursuant to 
this remand.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations, 
including the revised and prior criteria 
applicable to rating PTSD and the 
relevant legal criteria pertinent to a 
determination of TDIU.  The supplemental 
statement of the case should contain a 
discussion of the reasoning employed with 
regard to all determinations.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

